DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I and species A in the reply filed on 5/13/2022 is acknowledged.
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/13/2022. Examiner notes claims 12-18 should be given the proper status indicator of withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: item 324. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because:
Line 1 recites “and pump controller”. Examiner suggests replacing “and pump controller” with “and a pump controller” to clearly introduce the pump controller.
Line 3 recites “the suction rate”. There is insufficient antecedent basis for “the suction rate”. Examiner suggests replacing “the suction rate” with “a suction rate”.
Line 4 recites “a stable plasma field”. As antecedent basis is provided for a stable plasma field in line 2, Examiner suggests replacing “a stable plasma field” in line 4 with “the stable plasma field”.
Line 4-5 recites “such a pump and pump controller”. As antecedent basis is provided for the pump and pump controller in line 1, Examiner suggests replacing “such a pump and pump controller” in line 4-5 with “the pump and the pump controller”.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 objected to because of the following informalities:   
Line 6 recites “to a surgical site” and “from a surgical site”. As antecedent basis has already been provided for the surgical site in line 3, Examiner suggests replacing “to a surgical site” and “from a surgical site” with “to the surgical site” and “from the surgical site”.
Line 6 recites “of fluid”. As antecedent basis has already been provided for the fluid in line 3, Examiner suggests replacing “of fluid” in line 6 with “of the fluid”.
Line 7 recites “a surgical procedure”. As antecedent basis has already been provided for the surgical procedure in line 3-4, Examiner suggests replacing “a surgical procedure” with “the surgical procedure”.
Line 10-11 recites “the upper threshold electrical characteristic value”. Examiner suggests replacing “the upper threshold electrical characteristic value” with “the predetermined upper threshold electrical characteristic value” for clarity in order to keep claim terminology consistent.
Line 11 recites “the lower threshold electrical characteristic value”. Examiner suggests replacing “the lower threshold electrical characteristic value” with “the predetermined lower threshold electrical characteristic value” for clarity in order to keep claim terminology consistent.
Line 18-19 recites “the sampling of electrical characteristic values”. Examiner suggests replacing “the sampling of electrical characteristic values” with “the sampling of the surgical device electrical characteristic values” for clarity in order to keep claim terminology consistent.
Line 20 recites “the amount of suction”. Examiner suggests replacing “the amount of suction” with “an amount of the suction” as there is insufficient antecedent basis for “the amount” and antecedent basis already provided for the term suction in line 6.
Line 21 recites “the upper threshold electrical characteristic value”. Examiner suggests replacing “the upper threshold electrical characteristic value” with “the predetermined upper threshold electrical characteristic value” for clarity in order to keep claim terminology consistent.
Line 22 recites “of suction”. As antecedent basis has already been provided for the suction, Examiner suggests replacing “of suction” with “of the suction”.
Line 23 recites “the lower threshold electrical characteristic value”. Examiner suggests replacing “the lower threshold electrical characteristic value” with “the predetermined lower threshold electrical characteristic value” for clarity in order to keep claim terminology consistent.
Claims 2-11 are objected to because of the following informalities:   
Line 1 of claims 2-11 recite “a surgical pump system”. As antecedent basis has already been provided for the surgical pump system in claim 1, Examiner suggests amending line 1 of claims 2-11 to recite “the surgical pump system”. 
Claim 2 objected to because of the following informalities:   
Line 2 recites “the suction value”. There is insufficient antecedent basis for the limitation in this claim. Examiner suggests replacing “the suction value” with “a suction value”. 
Claim 4 objected to because of the following informalities:   
Line 2 recites “increasing suction”. As antecedent basis has already been provided for the suction, Examiner suggests replacing “increasing suction” with “increasing the suction”.
Claim 5 objected to because of the following informalities:   
Line 2 recites “the step of retrieving and recording a sampling”. Examiner suggests replacing “the step of retrieving and recording a sampling” with “the step of retrieving and recording the sampling of the surgical device electrical characteristics” for clarity in order to keep claim terminology consistent.
Claim 6 objected to because of the following informalities:   
Line 2 and line 2-3 recites “of suction”. Examiner suggests replacing “of suction” with “of the suction” in line 2 and line 2-3 as antecedent basis is already provided for the term suction.
Claim 7 objected to because of the following informalities:   
Line 2 recites “the step of decreasing the suction”. Examiner suggests replacing “the step of decreasing the suction” with “the step of decreasing the amount of suction” in order to keep claim terminology clear and consistent. 
Line 2 recites “decreasing the suction”. Examiner suggests replacing “decreasing the suction” with “decreasing the amount of suction” in order to keep claim terminology clear and consistent. 
Claim 8 objected to because of the following informalities:   
Line 2 recites “the suction”. Examiner suggests replacing “the suction” with “the amount of suction” in order to keep claim terminology clear and consistent. 
Claim 9 objected to because of the following informalities:   
Line 2-3 recites “the lower threshold electrical characteristic value”. Examiner suggests replacing “the lower threshold electrical characteristic value” with “the predetermined lower threshold electrical characteristic value” for clarity in order to keep claim terminology consistent.
Line 3 recites “the upper threshold electrical characteristic value”. Examiner suggests replacing “the upper threshold electrical characteristic value” with “the predetermined upper threshold electrical characteristic value” for clarity in order to keep claim terminology consistent.
Line 4 recites “the current suction rate”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the current suction rate” with “a current suction rate”.
Claim 11 objected to because of the following informalities:   
Line 2 recites “the controller”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the controller” with “the pump controller”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 9,
	Line 2 recites “the measured electrical characteristic value”. There is insufficient antecedent basis for the limitation in this claim. It is unclear if “the measured electrical characteristic value” is intended to be the same as the sampling of surgical device electrical characteristic values, or the same as the average electrical characteristic value, or a different value. Appropriate correction is required. For examination purposes Examiner construes “the measured electrical characteristic value” to be the same as the average electrical characteristic value.
	Line 3 recites “the pump”. There is insufficient antecedent basis for the limitation in this claim. It is unclear if the pump is intended to be “the pump system”, “the pump controller” or refer to a separate pump within the pump system. Appropriate correction is required. For examination purposes Examiner construes “the pump” to be “the pump controller”. Examiner suggests replacing “the pump” with “the pump controller”.
	In regard to claim 10,
Line 2-3 recites “wherein if the suction rate calculated is lower than a predetermined lower suction rate value, then the suction rate is incrementally decreased until a stable plasma field is achieved”. There is insufficient antecedent basis for “the suction rate calculated” and “the suction rate”. It is unclear based on the disclosure what is meant by this limitation as the method does not claim calculating a suction rate, rather the method claims calculating an average electrical characteristic value. Additionally it is unclear based on the disclosure how the suction rate is calculated i.e. an average suction rate, mean suction rate, etc. For examination purposes based on the disclosure Examiner construes “wherein if the suction rate calculated is lower than a predetermined lower suction rate value, then the suction rate is incrementally decreased until a stable plasma field is achieved” to be “wherein if the average electrical characteristic value calculated is lower than the predetermined lower threshold electrical characteristic value, then a suction rate is incrementally decreased until a stable plasma field is achieved”. Examiner suggests replacing “wherein if the suction rate calculated is lower than a predetermined lower suction rate value, then the suction rate is incrementally decreased until a stable plasma field is achieved” with “wherein if the average electrical characteristic value calculated is lower than the predetermined lower threshold electrical characteristic value, then a suction rate is incrementally decreased until a stable plasma field is achieved”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Woloszko (U.S. PG publication 20120215221) further in view of Woolford (U.S. PG publication 20130267779) further in view of Orszulak (U.S. PG publication 20130267947).
In regard to claim 1,
Woloszko discloses a method of controlling a surgical pump system (see entire structure of figure 1), the method comprising the steps of: 
providing a pump system (figure 1, item 100) for motivating fluid from a surgical site during a surgical procedure (paragraph [0081] and [0084]); 
providing a pump controller (figure 1, item 104) connected to the pump system (paragraph [0075]) for controlling suction of fluid from a surgical site (paragraph [0081]); 
providing a surgical device (figure 1, item 10) for performing a surgical procedure (paragraph [0002]), the surgical device having an associated electrical characteristic value (impedance or current; paragraph [0051] and [0077]) at a given time (paragraph [0077]-[0079]); 
providing a predetermined upper threshold electrical characteristic value (preferred operating parameter; paragraph [0072], [0083], and [0050]: wherein a pre-selected value range is provided) and a predetermined lower threshold electrical characteristic value (low value indicative of instability; see paragraph [0072], [0078], [0083]; and [0050]: wherein a pre-selected value range is provided) and communicating the upper threshold electrical characteristic value and the lower threshold electrical characteristic value to the pump controller (paragraph [0051], [0072], [0078], [0082]-[0083]); 
providing a low suction amount value (zero i.e. when fluid flow is completely ceased; see paragraph [0047] of the instant disclosure which supports that the low value may be zero) and communicating the low suction amount value to the pump controller (paragraph [0081]-[0082]); and 
the pump controller performing the following steps: 
(a) retrieving and recording a sampling of surgical device electrical characteristic values (paragraph [0077] and [0078]), 
 (c) increasing the amount of suction if the electrical characteristic value is greater than the upper threshold electrical characteristic value (paragraph [0050], [0072] and [0083]), 
(d) decreasing the amount of suction if the electrical characteristic value is less than the lower threshold electrical characteristic value (paragraph [0050] [0072] and [0083]; wherein the amount of suction is decreased to zero i.e. cease fluid flow, or decreased incrementally).
Although Woloszko discusses utilizing a fluid supply lumen in paragraph [0048], Woloszko fails to disclose a pump system for motivating fluid to and from a surgical site during a surgical procedure, and providing a pump controller for controlling a fluid rate inflow to a surgical site. Woloszko also fails to disclose (b) calculating an average electrical characteristic value based on the sampling of electrical characteristic values, and therefore fails to disclose (c) increasing the amount of suction if the average electrical characteristic value is greater than the upper threshold electrical characteristic value, (d) decreasing the amount of suction if the average electrical characteristic value is less than the lower threshold electrical characteristic value.
Woolford teaches providing a pump system (figure 1A, item 14) for motivating fluid to (paragraph [0100]) and from a surgical site during a surgical procedure (paragraph [0125]), and providing a pump controller for controlling a fluid rate inflow to a surgical site and for controlling suction of fluid from a surgical site (paragraph [0091]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Woloszko to have the liquid source 21 of Woloszko connected to the pump system to deliver fluid and to modify the pump system to be for motivating fluid to and from a surgical site during a surgical procedure, and providing a pump controller for controlling a fluid rate inflow to a surgical site and for controlling suction of fluid from a surgical site, as taught by Woolford, for the purpose of precisely controlling the flow rate and/or pressure of the fluid supplied (paragraph [0100] of Woolford).
Woloszko in view of Woolford fails to disclose (b) calculating an average electrical characteristic value based on the sampling of electrical characteristic values, and therefore fails to disclose (c) increasing the amount of suction if the average electrical characteristic value is greater than the upper threshold electrical characteristic value, (d) decreasing the amount of suction if the average electrical characteristic value is less than the lower threshold electrical characteristic value.
Orszulak teaches calculating an average electrical characteristic value based on the sampling of electrical characteristic values (paragraph [0017]; average current or average voltage).
Orszulak also teaches that an impedance, average voltage, current, or average current could all be used as a suitable tissue property to influence a controller (paragraph [0014] and [0017]; paragraph [0029]: wherein the surgical device is used to coagulate, ablate or otherwise treat tissue) and thus using an impedance, average voltage, current, or average current as a tissue property to influence a controller were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to measure an average current in place of the tissue property of Woloszko in view of Woolford since it has been held that substituting parts of an invention involves only routine skill in the art. Further Woloszko supports that any input signal to the controller indicative of operating conditions at the distal end of the electrosurgical device can be used, and the signal is not limited to the parameters listed (paragraph [0051] and [0077] of Woloszko). Modifying the electrical characteristic value to be an average electrical characteristic value based on the sampling of electrical characteristic values would therefore result in increasing the amount of suction if the average electrical characteristic value is greater than the upper threshold electrical characteristic value, (d) decreasing the amount of suction if the average electrical characteristic value is less than the lower threshold electrical characteristic value.
In regard to claim 2,
Woloszko in view of Woolford in view of Orszulak teaches the method of controlling a surgical pump system according to claim 1, and further comprising the step of initializing the suction value to zero if the surgical device was just activated (paragraph [0083] of Woloszko).
In regard to claim 3,
Woloszko in view of Woolford in view of Orszulak teaches the method of controlling a surgical pump system according to claim 1, and further comprising the step of the pump controller setting a suction increment value (paragraph [0050], and [0081] of Woloszko).
In regard to claim 4,
Woloszko in view of Woolford in view of Orszulak teaches the method of controlling a surgical pump system according to claim 3, wherein the step of increasing the amount of suction comprises increasing suction using the suction increment value (paragraph [0050] and [0081] of Woloszko).
In regard to claim 5,
Woloszko in view of Woolford in view of Orszulak teaches the method of controlling a surgical pump system according to claim 1.
Woloszko in view of Woolford in view of Orszulak is silent as to wherein the step of retrieving and recording a sampling is performed for a predetermined amount of time.
Woolford teaches wherein the step of retrieving and recording a sampling is performed for a predetermined amount of time (paragraph [0220]-[0222]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Woloszko in view of Woolford in view of Orszulak to include wherein the step of retrieving and recording a sampling is performed for a predetermined amount of time, as taught by Woolford, for the purpose of utilizing an appropriate time interval in view of the hardware of the pump system and other system factors (paragraph [0222] of Woolford).
In regard to claim 6,
Woloszko in view of Woolford in view of Orszulak teaches the method of controlling a surgical pump system according to claim 1, wherein the step of decreasing the amount of suction comprises decreasing the amount of suction to the low suction amount value (paragraph [0072] and [0050] of Woloszko).
In regard to claim 7,
Woloszko in view of Woolford in view of Orszulak teaches the method of controlling a surgical pump system according to claim 3, wherein the step of decreasing the suction comprises decreasing the suction using the suction increment value (paragraph [0050], [0081] of Woloszko).
In regard to claim 8,
Woloszko in view of Woolford in view of Orszulak teaches the method of controlling a surgical pump system according to claim 7, wherein the suction is decreased to a rate not less than the low suction amount value (paragraph [0050] of Woloszko; Examiner notes the low suction amount value is zero, and the suction is not decreased to a value less than zero).
In regard to claim 9,
Woloszko in view of Woolford in view of Orszulak teaches the method of controlling a surgical pump system according to claim 1, wherein if the measured electrical characteristic value is between the lower threshold electrical characteristic value and the upper threshold electrical characteristic value, the pump maintains the current suction rate (paragraph [0050] of Woloszko: wherein a particular fluid flow through the suction source is maintained if the operating parameters remain within a pre-selected value range).
In regard to claim 10,
Woloszko in view of Woolford in view of Orszulak teaches the method of controlling a surgical pump system according to claim 1, wherein if the suction rate calculated is lower than a predetermined lower suction rate value, then the suction rate is incrementally decreased until a stable plasma field is achieved (see 112 rejection above for claim interpretation; see analysis of claim 1 where the electrical characteristic is an average electrical characteristic value and paragraph [0050], [0072], and [0083] of Woloszko).
In regard to claim 11,
Woloszko in view of Woolford in view of Orszulak teaches the method of controlling a surgical pump system according to claim 6, wherein the low suction amount level is maintained until the controller detects a stable plasma field ([0050] [0072] and [0083] of Woloszko).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783        
/KEVIN C SIRMONS/               Supervisory Patent Examiner, Art Unit 3783